Citation Nr: 1038592	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a cyst on the liver.

2.  Entitlement to service connection for a left ankle disorder, 
to include residuals of a calcaneal fracture.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1999 to May 
2008, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that denied the benefits sought on appeal.  

In order to facilitate the quick processing of claims, the 
Virtual VA paperless claims processing system has been used in 
this case.  Instead of paper, a secure electronic repository is 
used to store and review every document involved in the claims 
process.  The use of that system allows VA to more quickly decide 
a Veteran's claim for benefits.  Because the current appeal was 
processed as part of the Virtual VA system, any future 
consideration of this case should consider the existence of the 
electronic record. 

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of the hearing has been scanned and 
is part of the electronic record.

As an initial matter, the Board observes that the Veteran filed a 
formal claim for a left ankle disorder, which was appealed.  
However, while her appeal was pending, she was struck by a motor 
vehicle while on duty in January 2009, which resulted in further 
injury to her left ankle, and a fracture of the calcaneous bone.  
As the Veteran stresses the impairment rendered to her ankle, and 
symptoms of left ankle instability and pain after the accident, 
the Board finds that her claim is still most appropriately 
characterized as a single issue.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (claims for service connection for one psychiatric 
disability encompass claims for service connection for all 
psychiatric disabilities).  However, the issue is recharacterized 
as shown on the first page of this decision, and it is 
acknowledged that description also includes a claim for 
entitlement to residuals of a fracture of the left calcaneous 
bone.  

In a statement submitted in March 2009, made in conjunction with 
the Veteran's substantive appeal, the Veteran raised claims for 
entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD), entitlement to a total disability rating 
based on individual unemployability (TDIU), and entitlement to a 
compensable rating for hemorrhoids.  Although those issues have 
been raised by the record, they have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action. 

The issues of entitlement to service connection for a right ankle 
disorder, a left knee disorder, a right knee disorder, and 
hearing loss are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision in the 
current appeal, the Veteran asked that her claim for entitlement 
to service connection for a cyst on the liver be withdrawn from 
appellate review.

2.  The Veteran's residuals of a left calcaneus fracture were the 
result of an injury she sustained while on active duty for 
training.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal in 
the claim for service connection for a cyst on the liver have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2009).

2.  The criteria for entitlement to service connection for 
residuals of a left calcaneal fracture have been met.  38 
U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A veteran may withdraw her appeal in writing at any time before 
the Board promulgates a final decision.  38 C.F.R. § 20.204 
(2009).  When a veteran does so, the withdrawal effectively 
creates a situation in which an allegation of error of fact or 
law no longer exists.  In such an instance, the Board does not 
have jurisdiction to review the appeal, and a dismissal is then 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 
20.101, 20.202 (2009).

During an April 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that she desired to withdraw her 
claim for service connection for a cyst on the liver.  The Board 
acknowledges that, although she orally withdrew this claim on the 
record during the April 2010 hearing, the withdrawal was reduced 
to writing when the hearing testimony was transcribed.  Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (hearing testimony, when reduced to 
writing, can constitute a notice of disagreement). 

In view of the Veteran's expressed desire, the Board concludes 
that further action with regard to this issue is not appropriate.  
The Board does not have jurisdiction over the withdrawn issue, 
and, her appeal regarding entitlement to service connection for a 
cyst on the liver is dismissed.
VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
or notice under should be undertaken.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  With regard to the Veteran's 
claim for entitlement to service connection for a left ankle 
disorder, to include residuals of a calcaneal fracture, the Board 
is granting the benefits sought on appeal.  Accordingly, if any 
error was committed with respect to either the duty to notify or 
the duty to assist, that error was harmless and need not be 
further considered.  

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must 
show:  (1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 
16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2009).  Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

Active military, naval, or air service includes active duty, any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 2002).  Therefore, service connection 
may be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training, or for injury incurred during inactive duty training.

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that she initially injured her left ankle 
when she fell down a short ladder in the shipyard during active 
service and that she later re-injured her left ankle when she was 
involved in a motor vehicle collision during active duty for 
training.  After carefully reviewing all of the evidence of 
record, the Board finds that service connection is warranted.   

A review of service medical records shows that the Veteran 
initially sought treatment in December 2001 for left ankle pain, 
isolated to the top of the foot, after falling down a ladderwell.  
Then, in December 2002, she also complained of mild swelling in 
the ankles for the past year and was diagnosed with benign 
postural ankle edema, and in November 2007 she was diagnosed with 
left Achilles tendonitis following complaints of left heel pain 
and swelling.  Following the Veteran's discharge from service in 
May 2008, she underwent a VA examination to determine the nature 
and etiology of her left ankle complaints.  At that time, 
however, X-rays of the left ankle were within normal limits, and 
it was determined that there is no diagnosis because the 
condition has resolved, suggesting that her in-service left ankle 
injury was without residuals.    

Notwithstanding the above, since the last May 2008 VA 
examination, the Veteran was involved in a motor vehicle 
collision while on active duty for training, which resulted in 
another injury to her left lower extremity.  According to a 
February 2009 Line of Duty Determination report, in January 2009, 
the Veteran fractured her left calcaneous while crossing the 
street on base when she was struck by vehicle.  It was the 
medical opinion of the State Air Surgeon that the injury occurred 
when she was present for duty and that she was not under the 
influence of alcohol or drugs at the time of the incident.  
Accordingly, the recommended disposition was that the accidental 
injury was in line of duty.

Further, the competent evidence of record suggests that the 
January 2009 injury to her left lower extremity resulted in 
residual disability of the left ankle.  Specifically, January 
2009 X-rays confirmed a left foot anterior calcaneal process 
lateral margin fracture, nondisplaced, and a left ankle sprain.  
She was advised of the availability of physical therapy for ankle 
motion and strengthening activities, and, for the next several 
months, the Veteran continued to receive treatment for left foot 
and ankle complaints.  According to an April 2009 treatment 
report, she reported instability and weakness of the left ankle, 
and physical examination revealed some instability with 
proprioception testing of the left ankle. 

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current residuals of a 
left calcaneal fracture to the injury she sustained to her left 
lower extremity in January 2009, when she was struck by a vehicle 
while on active duty for training.  Notwithstanding the initial 
medical findings and opinion of the May 2008 VA examination, 
which was conducted prior to the January 2009 motor vehicle 
collision, the evidence now demonstrates that she has a current 
disability of the left ankle that is related to service.  McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (a current disability is 
shown if present at any time since the filing of the claim). 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for residuals of 
a left calcaneal fracture is warranted, and the claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).




ORDER

The claim for entitlement to service connection for a cyst on the 
liver is dismissed without prejudice.

Service connection for residuals of a left calcaneal fracture is 
granted.


REMAND

With regard to the Veteran's claims for entitlement to service 
connection for a right ankle disorder, a left knee disorder, a 
right knee disorder, and hearing loss, the Board finds that 
additional development is necessary.

A review of the electronic claims file reveals that the Veteran 
was not provided with a notice letter with regard to her service-
connection claims.  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the notice requirements apply to all five elements of a 
service-connection claim, including:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, upon remand, the Veteran should be provided a letter 
that complies with VA's notification requirements.  That letter 
should specifically advise the Veteran of the information and 
evidence needed to substantiate her service-connection claim on a 
direct basis and, because the Veteran has also indicated that her 
knee and ankle disabilities may be attributable to her service-
connected lumbar spine disability, on a secondary basis.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board also notes that the Veteran provided a waiver of AOJ 
review for medical records that she submitted during the April 
2010 hearing, but no such waiver was provided with regard to 
additional VA treatment records, which were received in July 
2010.  The RO has not considered that evidence and the Board 
concludes that there is prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction for review, unless that procedural right is waived 
by the appellant or representative, or unless the Board 
determines that the benefit or benefits to which the evidence 
relates may be fully allowed on appeal without referral.  
38 C.F.R. § 20.1304 (2009)

During the April 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran indicated that there are additional records, 
relevant to her claims, that have not yet been associated with 
the claims file.  First, she indicated that she underwent an 
evaluation in conjunction with her National Guard service in 
either February or March 2010 that demonstrated bilateral hearing 
loss.  Additionally, she indicated that she received post-
military physical therapy for both her knees and her ankles from 
August 2008 through May 2009 at the VA Medical Center in 
Cheyenne, Wyoming.  Although a review of the record revealed 
emergency treatment records from Wilford Hall Medical Center, 
treatment reports from the Naval Hospital Oak Harbor, outpatient 
treatment reports from the 90th Medical Group of Warren Air Force 
Base, and VA outpatient records from August 2009 through January 
2010 from the VA Medical Center in Cheyenne, Wyoming, the records 
identified by the Veteran in the April 2010 hearing have not yet 
been associated with the electronic record.  Accordingly, on 
remand, an attempt should be made to obtain the missing reserve 
service records and VA records.

Next, the Board finds that VA's duty to assist requires that the 
Veteran be provided with a new VA examination and opinion 
regarding her claimed disabilities.  The Board notes that the 
Veteran underwent a VA audiology examination and VA general 
medical examination in May 2008, at which time it was determined 
that the Veteran did not have a present disability of hearing 
loss or any residual disability of the right ankle, left knee, or 
right knee.  However, as she was recently involved in a motor 
vehicle collision while on active duty for training in January 
2009, she should be reexamined to determine whether she may now 
have residual disability.  Since the last May 2008 VA 
examination, the record shows current diagnoses of Achilles 
tendinitis and tibial sesamoiditis of the right ankle in an 
August 2009 VA treatment report, and the Veteran has submitted 
evidence suggesting that she has hearing loss that may be 
associated with a traumatic head injury, such as in an August 
2009 VA treatment report, showing symptoms consistent with a 
traumatic brain injury, and an undated VA treatment report, 
showing complaints of neurobehavioral symptoms of a brain injury 
or concussion to include hearing difficulty, described as very 
severe.   

Also, during her April 2010 hearing before the undersigned 
Veterans Law Judge, the Veteran testified that her ankle and knee 
problems may be related to her service-connected lumbar spine 
disability and a resulting misalignment.  The Board finds that, 
in addition to reevaluating her claims on a theory of direct 
service connection, an opinion should also be rendered to 
determine whether she has any current disability of the right 
ankle or knees that is secondary to a service-connected 
disability.  

In summary, as there is insufficient medical evidence to decide 
the claims at present, the Board concludes that another VA 
examination and medical opinion is required to determine whether 
the Veteran's claimed disorders are related to active service, to 
include as a result of her June 2009 motor vehicle collision, or 
are otherwise related to a service-connected disability.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Finally, because the current appeal is being processed as part of 
the Virtual VA system, any new records, including the VA 
treatment records submitted in July 2010, should also be scanned 
and associated with the Veteran's electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notice letter 
that complies with the notification 
requirements.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  That letter 
should specifically advise the Veteran of the 
information and evidence needed to 
substantiate her service-connection claims on 
a direct basis and on a secondary basis.  The 
letter should also include information that a 
disability rating and an effective date for 
an award of benefits will be assigned if 
service connection is awarded.

2.  Obtain (1) service medical records and 
examination reports related to the Veteran's 
Army National Guard service; (2) VA 
outpatient and physical therapy records from 
the VA Medical Center in Cheyenne, Wyoming; 
and (3) any relevant VA treatment reports, 
and any physical therapy records, dated from 
January 2010 to the present.  Any negative 
search result should be documented in the 
electronic claims file.  

3.  Ensure that all additional evidence, 
including the VA treatment reports from 
August 2009 to January 2010, have been 
scanned and associated with the Veteran's 
Virtual VA appeal.

4.  Thereafter, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any right ankle, left knee, or 
right knee disabilities.  Access to the 
electronic claims folder, or copies of all 
relevant documents found on Virtual VA, must 
be made available to the examiner for review 
as part of the examination process.  An 
adequate rationale for any conclusions 
reached should be provided.  For each 
diagnosed disability, the VA examiner is 
requested to provide an opinion as to the 
following:

(a) Is it is as least as likely as not 
(50 percent probability or higher) 
that any right ankle, right knee, or 
left knee disability is related to 
(incurred in or aggravated by) 
service?  The examiner is directed to 
address the Veteran's in-service 
complaints of bilateral knee pain and 
diagnosis of patella femoral syndrome 
such as in November 2000 and August 
2001 service treatment reports and in-
service complaints of bilateral ankle 
swelling in a December 2002 service 
treatment report.

(b)  Is it at least as likely as not 
(50 percent probability or higher) 
that any current right ankle, left 
knee, or right knee disability is 
related to the motor vehicle accident 
that occurred while the Veteran was on 
duty in January 2009?

(c) Is it is at least as likely as not 
(50 percent probability or higher) 
that any right ankle, right knee, or 
left knee disability is aggravated by 
or due to a service-connected 
disability, including the service-
connected lumbar spine disability or 
left ankle disability.

5.  Schedule the Veteran for an audiology 
examination to determine the nature and 
etiology of any hearing loss.  Access to the 
electronic claims folder, or copies of all 
relevant documents found on Virtual VA, must 
be made available to the examiner for review 
as part of the examination process.  An 
adequate rationale for any conclusions 
reached should be provided.  After completion 
of audiometric testing, the examiner is asked 
to provide an opinion as to the following: 

(a) Does the Veteran have a current 
hearing loss disability?  The examiner 
is directed to discuss the standard 
auditory threshold shift noted in 
March 2008 prior to her discharge from 
service.

(b) If the Veteran has hearing loss, 
is it at least as likely as not (50 
percent probability or higher) that 
hearing loss is related to her 
military service, to include as a 
result of head trauma that may have 
occurred either during active duty 
service or as a result of her January 
2009 motor vehicle collision?

6.  Then, readjudicate the issues on appeal, 
with consideration of all evidence received 
since the issuance of the February 2009 
statement of the case.  If any claim remains 
denied, issue a supplemental statement of the 
case and allow the applicable time for 
response.  Then, after ensuring that all 
relevant documents have been scanned into 
Virtual VA, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


